             IN THE UNITED STATES DISTRICT COURT
           FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

LESLIE CONKLIN,                              No. 4:18-CV-02128

            Plaintiff,                       (Judge Brann)

      v.

HAWBAKER ENGINEERING, LLC,
and GLENN O. HAWBAKER, INC,

           Defendant.

                                ORDER

     AND NOW, this 21st day of October 2019, in accordance with the

accompanying memorandum opinion, IT IS HEREBY ORDERED that

Defendants’ Motion for Summary Judgment (ECF No 32) is DENIED.


                                       BY THE COURT:


                                       s/ Matthew W. Brann
                                       Matthew W. Brann
                                       United States District Judge
